UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-02898_ ­­ Value Line U.S. Government Money Market Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: December 31, 2010 Date of reporting period: December 31, 2010 Item I.Reports to Stockholders. A copy of the Annual Report to Stockholders for the period ended 12/31/10 is included with this Form. INVESTMENT ADVISER DISTRIBUTOR CUSTODIAN BANK SHAREHOLDER SERVICING AGENT INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM LEGAL COUNSEL DIRECTORS OFFICERS EULAV Asset Management 220 East 42nd Street New York, NY 10017-5891 EULAV Securities LLC 220 East 42nd Street New York, NY 10017-5891 State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 State Street Bank and Trust Co. c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 PricewaterhouseCoopers LLP 300 Madison Avenue New York, NY 10017 Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary A N N U A L R E P O R T D e c e m b e r 3 1 , 2 0 1 0 Value Line U.S. Government Money Market Fund, Inc. An investment in Value Line U.S. Government Money Market Fund, Inc. is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. This audited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00078083 Value Line U.S. Government Money Market Fund, Inc. To Our Value Line U.S. Government To Our Shareholders (unaudited): Enclosed is your annual report for the year ended December 31, 2010. I encourage you to carefully review this annual report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. For the twelve months ended December 31, 2010, the total return for the Value Line U.S. Government Money Market Fund was 0.01% as compared to the Lipper U.S. Government Money Market Fund Average of 0.02% for the same twelve-month period(1). The Federal Reserve Board has kept the Fed Funds rate between 0% and 0.25% throughout the year and in January 2011 confirmed a continuation of this policy for the foreseeable future(2). This has caused money market rates to remain at low levels. As a result, similar to many other money market funds, the Advisor has been waiving a portion of its management fees due to the low interest rate environment. As of December 31, 2010, the total net assets of the Fund were $102 million and the average days to maturity were 35 days. The Securities and Exchange Commission in 2010 adopted amendments to Rule 2a-7 regarding money market fund reforms. They are designed to enhance these funds’ liquidity, credit quality, and overall transparency to the investor. Compliance with these new SEC regulations has resulted in a slightly shorter average maturity, along with an elimination of any holdings rated below the first tier rankings, i.e. below the top ratings of A1/P1 by Standard & Poor’s and Moody’s, respectively. We continue to invest in the highest quality securities while looking for opportunities for yield enhancement. U.S. Government, U.S. Agency obligations and other securities fully backed by the federal government and issued under an economic stimulus program, comprise more than 90% of year-end holdings. The remaining assets are invested in first tier commercial paper securities. It is expected that modest additional purchases in this sector will enhance the Fund’s positions while maintaining its current strong credit quality/low risk profile. All of us at the Advisor recognize it was a difficult year and appreciate your confidence in us. We are working to find select investments that meet your Fund’s objectives in this low interest rate environment and we continue to welcome the opportunity to serve your investment needs. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Liane Rosenberg Liane Rosenberg, Portfolio Manager Lipper U.S. Government Money Market Fund Average invest in high quality financial instruments rated in the top two investment grades with dollar-weighted average maturities of less than 90 days, and intend to keep a constant NAV. An investment cannot be made in a Lipper Average. The interest rate charged by the banks with excess reserves at a Federal Reserve District Bank, to banks needing overnight loans to meet reserve requirements. 2 Value Line U.S. Government Money Market Fund, Inc. Money Market Fund Shareholders Economic Observations (unaudited) The business expansion’s underpinnings are clearly strengthening as the new year unfolds. For example, the nation’s gross domestic product, which grew by a solid 3.2% in the final quarter of 2010, is likely to push forward by a little more than 3% in the current three months, and then sustain that moderate pace for the full year. Overall, we expect this stable, but not eyecatching, expansion to stay in place for the next several years, underpinned by additional gains in consumer and industrial activity and, later on, by belated recoveries in housing and employment. Here is a look at where we stand: Economic Growth: We expect growth to total a bit more than at 3% in the first quarter of 2011. The economy should then remain on that plateau, on average, throughout the rest of 2011. For now, we expect lackluster job growth and listless housing to be countered by improving industrial demand and modest gains in retail sales. This combination probably will keep the U.S. economy moving moderately forward over the early years of this decade. Thereafter, gains in employment and housing should step in to sustain the expansion through the mid-decade, at least. Inflation: Pricing pressures, which have been largely absent for the past several years, are beginning to heat up, on the strength of rising quotations for oil, gold, silver, a range of industrial commodities, and food. Importantly, wage inflation is low and does not figure to increase notably in the absence of a much lower jobless rate. On the other hand, the threat of deflation, or falling prices, appears to be lessening. Overall, we see a gradual uptick in pricing pressures for the next couple of years, but, at this point, do not envision a full-blown inflation surge evolving. Interest Rates: The Federal Reserve probably will keep short-term interest rates at current historically low levels until 2012. The central bank, which is worried about achieving durable economic growth, earlier put into place a stepped-up monetary stimulus program in which it is buying Treasury issues in an attempt to drive up fixed-income prices and drive down yields. The rationale here is to lower debt levels to a point where it becomes attractive for consumers to boost their borrowingsand thus increase their spending on houses and cars. It is a risky undertaking, especially in the wake of the recent step-up in inflation. And, thus far, the results have not been as good as advertised, as the aforementioned gains in business activity have sent long-term interest rates higher, to the chagrin of current bond holders, those seeking a mortgage, or those hoping to refinance an existing one. Corporate Profits: Earnings rose strongly in 2010, boosted mostly by better cost management. However, such gains may lessen going forward, unless our economic growth assumptions prove conservative. 3 Value Line U.S. Government Money Market Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (July 1, 2010 through December 31, 2010). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 7/1/10 Ending account value 12/31/10 Expenses paid during period 7/1/10 thru 12/31/10* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 0.24% multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. The annualized expense ratio would have been 0.28% gross of nonrecurring legal fee reimbursement. 4 Value Line U.S. Government Money Market Fund, Inc. Schedule of Investments December 31, 2010 Principal Amount Yield† Maturity Date Value U.S. GOVERNMENT AGENCY AND GOVERNMENT SPONSORED OBLIGATIONS (69.3%) $ American Express Bank FSB, FDIC Guaranteed (1) % 12/09/11 $ Federal Farm Credit Bank (1) 1/28/11 Federal Home Loan Bank Discount Notes 1/7/11 Federal Home Loan Bank Discount Notes 2/11/11 Federal Home Loan Bank Discount Notes 2/15/11 Federal Home Loan Bank Discount Notes 2/18/11 Federal Home Loan Bank Discount Notes 2/18/11 Federal Home Loan Bank Discount Notes 2/25/11 Freddie Mac Discount Notes 1/10/11 Freddie Mac Discount Notes 3/15/11 Freddie Mac Discount Notes 3/28/11 Freddie Mac Discount Notes 5/23/11 Federal National Mortgage Association Discount Notes 1/5/11 Federal National Mortgage Association Discount Notes 1/12/11 Federal National Mortgage Association Discount Notes 1/18/11 Federal National Mortgage Association Discount Notes 2/1/11 Federal National Mortgage Association Discount Notes 2/14/11 Federal National Mortgage Association Discount Notes 2/17/11 Federal National Mortgage Association Discount Notes 2/28/11 Federal National Mortgage Association Discount Notes 3/9/11 TOTAL U.S. GOVERNMENT AGENCY AND GOVERNMENT SPONSORED OBLIGATIONS (Amortized Cost $70,733,529) COMMERCIAL PAPER (9.8%) Abbot Laboratories 2/1/11 Abbot Laboratories 3/8/11 Google, Inc. 1/10/11 Johnson & Johnson 4/6/11 J.P. Morgan & Chase 2/7/11 Nestle Capital Corp. 1/18/11 Proctor & Gamble Co. (The) 1/26/11 TOTAL COMMERCIAL PAPER (Amortized Cost $9,998,012) TOTAL INVESTMENT SECURITIES (79.1%) (Cost $80,731,541) See Notes to Financial Statements. 5 Value Line U.S. Government Money Market Fund, Inc. Schedule of Investments December 31, 2010 Principal Amount Value REPURCHASE AGREEMENTS (20.8%) $ With Morgan Stanley, 0.06%, dated 12/31/10, due 01/03/11, delivery value $21,200,106 (collateralized by $20,190,000 U.S. Treasury Notes 3.1250% due 08/31/13, with a value of $21,632,965) $ TOTAL REPURCHASE AGREEMENTS (Amortized Cost $21,200,000) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (0.1%) $ NET ASSETS (100.0%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($102,075,728 ÷ 102,103,192 shares outstanding) $ † The rate shown on discount securities represents the yield or rate at the end of the reporting period. Rate at December 31, 2010. Floating rate changes monthly. See Notes to Financial Statements. 6 Value Line U.S. Government Money Market Fund, Inc. Statement of Assets and Liabilities at December 31, 2010 Assets: Investment securities, at value (Cost - $80,731,541) $ Repurchase agreement (Cost - $21,200,000) Cash Receivable for capital shares sold Prepaid expenses Interest receivable Total Assets Liabilities: Payable for capital shares redeemed Dividends payable to shareholders Accrued expenses: Advisory fee Directors’ fees and expenses Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $0.10 par value (authorized 2 billion shares, outstanding 102,103,192 shares) $ Additional paid-in capital Undistributed net investment income Accumulated net realized gain on investments Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share $ Statement of Operations for the Year Ended December 31, 2010 Investment Income: Interest $ Expenses: Advisory fee Service and distribution plan fees Transfer agent fees Printing and postage Auditing and legal fees Registration and filing fees Custodian fees Insurance Directors’ fees and expenses Other Total Expenses Before Custody Credits, Fees Waived and Reimbursements Less: Advisory Fees Waived ) Less: Service and Distribution Plan Fees Waived ) Less: Reimbursement by the Adviser ) Less: Legal Fee Reimbursement ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized Gain on Investments Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 7 Value Line U.S. Government Money Market Fund, Inc. Statement of Changes in Net Assets for the Years Ended December 31, 2010 and 2009 Year Ended December 31, 2010 Year Ended December 31, 2009 Operations: Net investment income $ $ Net realized gain on investments Net increase in net assets from operations Distributions to Shareholders: Net investment income (12,210 ) (157,134 ) Capital Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends to shareholders Cost of shares redeemed (339,127,995 ) (453,264,971 ) Net decrease in net assets from capital share transactions (23,007,386 ) (49,607,160 ) Total Decrease in Net Assets (23,003,472 ) (49,606,870 ) Net Assets: Beginning of year End of year $ $ Undistributed net investment income, at end of year $ $ See Notes to Financial Statements. 8 Value Line U.S. Government Money Market Fund, Inc. Notes to Financial Statements 1. Significant Accounting Policies The Value Line U.S. Government Money Market Fund, Inc., (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as an open-end, diversified management investment company. The Fund’s investment objective is to secure as high a level of current income as is consistent with preservation of capital and liquidity. The following significant accounting policies are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Fund in the preparation of its financial statements. Generally accepted accounting principles require management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results may differ from those estimates. (A) Security Valuation: Securities held by the Fund are valued on the basis of amortized cost, which approximates market value and does not take into account unrealized gains or losses. This involves valuing an instrument at cost and thereafter assuming a constant amortization to maturity of any discount or premium, regardless of the impact of fluctuating interest rates on the market value of the instrument. The valuation of securities based upon their amortized cost is permitted by Rule 2a-7 under the Investment Company Act of 1940, as amended. The rule requires that the Fund maintain a dollar-weighted average portfolio of 90 days or less, purchase instruments that have remaining maturities of 13 months or less only, and invest only in securities determined by the Board of Directors to be of good quality with minimal credit risks. The Directors have established procedures designed to achieve these objectives. (B) Fair Value Measurements: In accordance with Financial Accounting Standards Board Accounting Standards Codification (FASB ASC 820-10), Fair Value Measurements and Disclosures, (formerly Statement of Financial Accounting Standards (“SFAS”) No. 157), the Fund discloses the fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure the fair value. The hierarchy gives the highest priority to valuations based upon unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to valuations based upon unobservable inputs that are significant to the valuation (level 3 measurements). FASB ASC 820-10-35-39 to 55 provides three levels of the fair value hierarchy as follows: ● Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 – Inputs that are unobservable. The Fund follows the authoritative guidance included in FASB ASC 820-10, Fair Value Measurements and Disclosures, on determining fair value when the volume and level of activity for the asset or liability have significantly decreased and identifying transactions that are not orderly (formerly FSP FAS 157-4). FASB ASC 820-10-35-51A to 51H indicates that if an entity determines that either the volume and/or level of activity for an asset or liability has significantly decreased (from normal conditions for that asset or liability) or price quotations or observable inputs are not associated with orderly transactions, increased analysis and management judgment will be required to estimate fair value. Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operating at normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. 9 Value Line U.S. Government Money Market Fund, Inc. December 31, 2010 The following is a summary of the inputs used as of December 31, 2010 in valuing the Fund’s investments carried at value: Investments in Securities: Level 1 Level 2 Level 3 Total Assets U.S. Government Agency and Government Sponsored Obligations $
